DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amadou et al. USPGPUB 2019/0347577 (hereinafter “Amadou”).

As to claim 1, Amadou teaches a method for detecting an anomaly in a power network (abstract “abnormal energy consumption at a facility in a cloud computing environment” and paragraph 0018), the method comprising: determining a baseline power usage in the power network (paragraph 0018 “One or more residuals for both one or more predictors and a prediction may be generated according to one or more energy consumption”); receiving data indicative of an active power usage in the power network (paragraph 0018 “energy consumption measurements, weather data, and one or more characteristics of the one or more facilities, or a combination thereof. An energy consumption anomaly may be localized according to those of the one or more residuals associated with one or more predictors having an actual energy measurement deviating from a predicted actual energy measurement”); detecting an anomaly based on a difference between the baseline power usage and the active power usage (paragraph 0018 “An energy consumption anomaly may be localized according to those of the one or more residuals associated with one or more predictors having an actual energy measurement deviating from a predicted actual energy measurement” and paragraph 0019-0020); isolating a fault for an element in the power network, responsive to detecting the anomaly (paragraph 0020 “the residuals of the sub-meters that are drifting from zero may be correlated with the residuals of the meter. If the correlation is confirmed, then the sub-meter allows to localize the anomaly. As an example of localization, consider the temperature of a chiller abnormally increasing but the outside temperature remains intact without increasing, which may serve as an indication to isolate the anomaly” and paragraph 0021-0022); and transmitting fault isolation information indicating the fault to a user device (paragraph 0024 “recording system (e.g., reading systems such as “smart meters”) may be activated for capturing power consumption data so as to identify exact location for anomalies and alerting a user” and FIG. 5 element “522”), wherein the element is at a lower level hierarchy of the power network than the anomaly (paragraph 0019 “Meters and sub-meters (e.g., in a hierarchy network) may record energy consumption in buildings, which allows for online prediction of both the response variable and the predictors and also for the detection and localization of abnormal energy consumption. Upon the detection of an anomaly, each residual associated to each predictor is analyzed, and its normal behavior compared to its actual behavior. A residual may be the difference between a predicted measurement or behavior and the actual measurement” and paragraph 0065-0066, FIG. 4).


As to claim 4, Amadou teaches wherein the detecting the anomaly comprises: identifying an outlier in the active power usage, responsive to the active power usage being outside of a predetermined range of the baseline power usage (paragraph 0018-0019 “residuals for both one or more predictors and a prediction may be generated according to one or more energy consumption measurements, weather data, and one or more characteristics of the one or more facilities, or a combination thereof” and paragraph 0075-0076); and determining that the outlier comprises the anomaly in the power network (paragraph 0075-0076 “detecting an outlier may include detecting the values that fall outside a normal or standardized range of the energy consumption. Detecting missing values may include detecting the NAN or any other pre-specified signature and reflecting missing values. One or more outlier detection operations may be used such as, for example, by setting a threshold value for each day of the week and time of the day and detect values overtaking the thresholds”).

As to claim 5, Amadou teaches further comprising: determining a feedback based on the anomaly; and modifying the baseline power usage based on the feedback (paragraph 0074 “feedback information to provide cognitive detection of energy consumption and detect an onset of an energy consumption anomaly according to the prediction using the estimation/prediction component 508”).

As to claim 6,  Amadou teaches wherein determining the feedback based on the anomaly comprises: generating data related to the active power usage and the anomaly; and triggering generation of the feedback based on the data related to the active power usage and the anomaly (paragraph 0074-0080 “detected energy/power consumption anomalies to a user via an interactive graphical user interface (GUI) according to the cognitive detection of energy consumption anomalies in the energy management system. For example, the output to the device may be an alert that indicates or displays audibly and/or visually on the GUI 522 “ALERT! An energy anomaly is detected in sub-meter 2 in sector “A” of building A”).

As to claim 7,  Amadou teaches wherein determining the feedback based on the anomaly comprises: providing information related to the anomaly to a user of the power network (paragraph 0074-0076 “machine learning module 506 may use the feedback information to provide cognitive detection of energy consumption and detect an onset of an energy consumption anomaly according to the prediction using the estimation/prediction component 508. The machine learning module 506 may be initialized using feedback information to learn behavior of the energy consumption localization system 530 for each particular building”); receiving an input from the user; and determining the feedback based on the input from the user (paragraph 0074-0079 “a user (e.g., via device 520) of the detected energy/power consumption anomalies and localization of the energy/power consumption anomalies. The device 520 may include a graphical user interface (GUI) 522 enabled to display on the device 520 one or more user interface controls for a user to interact with the GUI 522. For example, the GUI 522 may display the detected energy/power consumption anomalies to a user via an interactive graphical user interface (GUI) according to the cognitive detection of energy consumption anomalies in the energy management system”).

As to claim 8,  Amadou teaches wherein determining the feedback based on the anomaly comprises: monitoring the active power usage over a time period (paragraph 0020-0022 “energy management system may analyze, interpret, and use the recorded information and display 1) recorded measurements (e.g., energy measurements, building data, weather data, etc.), 2) predicted energy consumption, 3) monitored results of the consumed energy, and/or 4) localization of the detected energy consumption anomaly. A prediction operation for predicting energy consumption may be performed with any learning operations”); determining a shift in properties of the active power usage over the time period; and determining the feedback based on the shift in properties of the active power usage over the time period (paragraph 0070-0074 “predicting the energy consumption, and/or dynamically change one or more tuning parameters of one or more prediction models for predicting the energy consumption (in association with the energy management component 510). The machine learning module 506 may use the feedback information to provide cognitive detection of energy consumption and detect an onset of an energy consumption anomaly according to the prediction using the estimation/prediction component 508. The machine learning module 506 may be initialized using feedback information to learn behavior of the energy consumption localization system 530 for each particular building”).

As to claim 9, Amadou teaches wherein the element comprises a building, a section, a machine, or a component (paragraph 0074 “machine learning module 506 may include an estimation/prediction component 508 for cognitively predicting energy consumption for one or more facilities”).

As to claim 10,  Amadou teaches further comprising: determining an anomaly type and/or severity of the anomaly, wherein the anomaly type is associated with a repair action taken, responsive to the isolating the fault, and wherein the severity of the anomaly is obtained from a database comprising historical power usage data of the power network (paragraph 0090-0091 “data acquisition may be collected and recorded. That is, data may be recorded, and potential missing values and outliers may be detected and compensated. One or more residuals may be generated at both the prediction (e.g., meter 802) and predictor (e.g., sub-meters 804A-C) levels. A prediction of energy measurements may be performed for each predictor. One or more residuals may be associated to the prediction (e.g., meter 802). One or more residuals may be associated with each of the predictors (e.g., sub-meters 804A-C)”).

As to claim 13, Amadou teaches wherein the expected power usage is predicted based on determining a temporal pattern in the historical power usage data (paragraph 0021 “commercial, residential, corporate, administrative buildings, or other types of buildings where each building may have an energy consumption pattern (e.g., an energy consumption signature unique to the particular building)” and paragraph 0070-0071).

As to claim 14,  Amadou teaches further comprising: determining if the fault is related to a previous anomaly that was reported; and reporting the fault when the fault is not related to the previous anomaly that was reported (paragraph 0072 “machine learning module 506 for training and learning one or more machine learning models and also for applying multiple combinations of features, measured residuals, historical residuals, tuning parameters, building characteristics, energy consumption profiles for each building, normalized/standardized energy consumption values, previously estimated energy consumption values, temperature data, or a combination thereof to the machine learning model for cognitive detection of energy consumption anomalies and localization of the energy consumption anomalies in one or more buildings” and paragraph 0017-0019 “monitored results” FIG. 1).

As to claim 15, is  related to claim 1 with similar limitations also rejected by same rational. 


As to claim 19, Amadou teaches further comprising: a feedback circuit configured to determine a feedback based on the anomaly, wherein the baseline power usage circuit is further configured modify the baseline power usage based on the feedback (paragraph 0074 “collect feedback information from the one or more IoT sensors/smart meters associated with the IoT sensor component 516 to cognitively learn or estimate one or more parameters or residuals of one or more prediction models for predicting the energy consumption, and/or dynamically change one or more tuning parameters of one or more prediction models for predicting the energy consumption”).

As to claim 20, is related to claim 1 with similar limitations also rejected by same rational.  Amadou teaches a power network (abstract “abnormal energy consumption at a facility in a cloud computing environment” and paragraph 0018) comprising: an anomaly detection device (paragraph 0018 “localizing abnormal energy consumption in a building using an array of Internet of Things (IoT) sensors in a cloud computing environment by a processor” and FIG. 1) comprising: a baseline power usage circuit configured to determine a baseline power usage in the power network (paragraph 0018 “One or more residuals for both one or more predictors and a prediction may be generated according to one or more energy consumption”); an active power usage circuit configured to determine an active power usage in the power network (paragraph 0017-0019 “Meters and sub-meters (e.g., in a hierarchy network) may record energy consumption in buildings, which allows for online prediction of both the response variable and the predictors and also for the detection and localization of abnormal energy consumption”); an anomaly detection circuit configured to detect an anomaly based on a difference between the baseline power usage and the active power usage (paragraph 0018 “An energy consumption anomaly may be localized according to those of the one or more residuals associated with one or more predictors having an actual energy measurement deviating from a predicted actual energy measurement” and paragraph 0019-0020); and a fault isolation circuit configured to isolate a fault for an element in the power network, responsive to detecting the anomaly (paragraph 0020 “the residuals of the sub-meters that are drifting from zero may be correlated with the residuals of the meter. If the correlation is confirmed, then the sub-meter allows to localize the anomaly. As an example of localization, consider the temperature of a chiller abnormally increasing but the outside temperature remains intact without increasing, which may serve as an indication to isolate the anomaly” and paragraph 0021-0022), wherein the element is at a lower level hierarchy of the power network than the anomaly  (paragraph 0019 “Meters and sub-meters (e.g., in a hierarchy network) may record energy consumption in buildings, which allows for online prediction of both the response variable and the predictors and also for the detection and localization of abnormal energy consumption. Upon the detection of an anomaly, each residual associated to each predictor is analyzed, and its normal behavior compared to its actual behavior. A residual may be the difference between a predicted measurement or behavior and the actual measurement” and paragraph 0065-0066, FIG. 4); and a reporting device comprising a transmitter configured to provide an indication of the fault to a display device (paragraph 0022-0024 “recording devices associated with the energy management system. The energy management system may analyze, interpret, and use the recorded information and display 1) recorded measurements (e.g., energy measurements, building data, weather data, etc.), 2) predicted energy consumption, 3) monitored results of the consumed energy”).

Allowable Subject Matter
Claims 2-3 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.

HOSEK et al. USPGPUB 20150346717 teaches a  system for condition monitoring and fault diagnosis includes a data collection function that acquires time histories of selected variables for one or more of the components, a pre-processing function that calculates specified characteristics of the time histories, an analysis function for evaluating the characteristics to produce one or more hypotheses of a condition of the one or more components, and a reasoning function for determining the condition of the one or more components from the one or more hypotheses.
Puleston et al. USPGPUB 20100134257 teaches  a passive radio frequency identification (RFID) tag, where the passive RFID tag contains an RF network node and communication facility. The RF network node includes an RF and analog block for receiving and transmitting an RFID reader signal, a data processing and controller block for digital information processing, a memory store, and a power management block for managing power requirements of the RF network node. The communication facility communicates at least in part with an external display facility. The distribution of power to the RF network node functional blocks is controlled using the power management block to select between an extended operational time and an increase in available functionality.
Moore et al. USPGPUB 20090289776 teaches a plurality of RFID tags may be programmed such that they operably act as a composite multi-tag, that is, multiple RFID tags may be configured in the system to present such that they are treated as if they were configured as one device. In embodiments, the plurality of RFID tags may be realized as a composite multi-tag at the physical tag to reader interface level, or at a higher level of abstraction in the system, such as in the reader, the computer/server, the application servers, in markets, or the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119